Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-20 are withdrawn from further consideration. Applicant made the election of Group I, directed to a receptacle with compartmented pouch, without traverse, in the response dated 08/05/2022 is acknowledged. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Segovia, Jr. (20080312751) in view of Weiss (5910138) or Farmer (5131760), and further in view Tirosh (20120037587).  Segovia, Jr. teaches - a pliable pouch 24 having a first compartment filled with powdered formula, and a second compartment filled with distilled water, 
The flex bag contains solid formula in one chamber and sterile water in the other chamber. 
…
The seals 22 and 25 transverse the flex-bag 20 and are sufficiently strong to maintain the separation of the solid and liquid in the two chambers, but when it is desired to mix the solid and liquid, the flex-bag 20 is squeezed causing internal seam 22 or 25 to break or rupture (with emphasis)

Segovia, Jr. also teaches a cylindrical, threaded fitment 12 comprising a body, with a collar 14 and a top seal of the pliable pouch is secured about the body of the fitment wherein a top seal  the pliable pouch is secured about the body of the fitment at 14.  

Segovia, Jr. meets all claimed limitations except for a) the seal designed to fail to pressure of between about 1-3 lbs, b) and the one way valve within the fitment, and c) the segmented locking ring.  
Weiss teaches that it is known in the art to provide a burst seal of 4±1 lbs. 
Preferably, the activation force for the container 10 of the present invention is tightly controlled to provide container integrity under extreme handling conditions, yet be easy to activate for all users. This activation effort or force is characterized by a burst pressure which is preferably approximately 4±1 lbs. pounds per square inch (psi). (with emphasis)

Farmer also teaches that it is known in the art to provide seal of 2.0 to 2.3
(18) It has been found that a bursting pressure for seal 8 of 2.0 to 2.3 p.s.i. will produce a seal which will allow the discharge of the fluid contents by application of manual pressure to first chamber 2 without the package being overly susceptible to accidental or undesired discharge of the contents.

It would have been obvious to one of ordinary skill in the art to provide the burst seal between 1-3 lbs to provide the desired pressure to mix the contents.
Regarding the one-way valve, Tirosh teaches that it is known in the art to provide a one-way valve at 700 removably positioned within the neck portion 
[0040] Skirt 24 acts as a one-way valve to prevent leakage during shaking or tipping of the bottle 100. In the embodiment shown in FIG. 4, rigid ring 12 and skirt 24 do not include recesses 16 or 20 for forming air channels 18, rather the venting air flow at the skirt is provided for by inward movement of the skirt upon a threshold under-pressure in the bottle 100. (with emphasis)

Regarding the segmented locking ring, Tirosh also teaches that it is known in the art to provide segmented locking ring, i.e., the threads at 108 being discontinuous. It would have been obvious to one of ordinary skill in the art to provide segmented locking ring as taught by Tirosh to provide an alternative thread structure for securing the collar.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Segovia, Jr. (20080312751) in view of Weiss (5910138), and further in view Tirosh (20120037587), and further in view of Haberman et al. (20100314347) or Berkovitch et al. (20090071926).  In the alternative to the valve in Tirosh, Haberman teaches that it is known in the art to provide a one-way valve at 107 removably positioned within the fitment, and Berkovitch teaches that it is known in the art to provide a one-way valve at 700 removably positioned within the neck portion.  It would have been obvious to one of ordinary skill in the art to provide a one-way valve in the fitment of Segovia as taught by Haberman et al. or Berkovitch to provide a valve to regulate the air to enable the infant to feed easily.

Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733